                  IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                            OXFORD DIVISION

JOE CLYDE TUBWELL                                                         PLAINTIFF

V.                                                          NO. 3:17-CV-15-DMB-RP

SPECIALIZED LOAN                                                      DEFENDANTS
SERVICE, LLC, et al.


                                FINAL JUDGMENT

      In accordance with the Order issued this day, the defendants’ motion for summary

judgment [108] is GRANTED. This case is CLOSED.

      SO ORDERED, this 29th day of March, 2019.

                                              /s/Debra M. Brown
                                              UNITED STATES DISTRICT JUDGE
